 STARBRITE FURNITURE CORP.507Starbrite Furniture Corp.andLocal 140,Bedding,Curtain& Drapery Workers, United FurnitureWorkers of America, AFL-CIO. Case 2-CA-13621October 19, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINSIAND WALTHERengaged in union and protected concerted activitiesfor the purpose of collective bargaining or other mu-tual aid or protection."(e) In any other manner interfering with, re-straining,or coercing employees in the exercise ofrights guaranteed them by Section7 of the Act."3.Substitute the attached notice for that of theAdministrativeLaw Judge.APPENDIXOn May 18, 1976,Administrative Law Judge KarlH. Buschmann issued the attached Decision in thisproceeding.Thereafter,the General Counsel and Re-spondent filed exceptions and supporting briefs. TheGeneral Counsel also submitted a brief in support ofthe Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached-Decisionin light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his, recommended Order, as modified below.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Starbrite FurnitureCorp., Stamford, Connecticut, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order, as modified below:1.Delete paragraph 1(c) and substitute the follow-ing:"(c)Engaging in acts of surveillance of its employ-ees' union meetings."2.Add the following as paragraphs 1(d) and 1(e):"(d)Discharging employees, or otherwise discrim-inating against employees in regard to hire, tenure, orother conditions of employment, because they have'Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard DryWall Products, Inc.91NLRB 544 (1950), enfd 188 F 2d 362 (C A 3, 1951) We have carefullyexamined the' record and find no basis for reversing his findingsThe Administrative Law Judge inadvertently omitted a specific cease-and-desist order covering those violations of illegal surveillance and illegaldischarge which he found Respondent had committed We therefore modifythe cease-and' desist order accordingly and we substitute the attached noticefor that proposed by the Administrative Law JudgeNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the opportu-nity to present their evidence, it has been decidedthat we violated the law and we have been ordered topost this notice.We intend to carry out the order ofthe Board and abide by the following:WE WILL NOT discharge employees becausethey have engaged in union and protected con-certed activities for the purposes of collectivebargaining or other mutual aid or protection.WE WILL NOT threaten our employees with lay-offs or discharge because of their union support.WE WILL NOT threaten our employees thatunion membership will cause the closing of theplant.WE WILL NOT conduct surveillance or give theimpression of any surveillance of employees'union activity.WE WILL NOT in any other manner interferewith employees' rights under Section 7 of theNational Labor Relations Act, including theright to vote for, join, or assist labor organiza-tions.WE WILL offer Lesmes Caseres immediate andfull reinstatement to his former job or, if that jobis no longer available, to a substantially equiva-lent position, without prejudice to his seniorityor other rights, privileges, or working conditions.WE WILL make Lesmes Caseres whole for anyloss of pay or other benefits suffered as a resultof the termination of his employment.STARBRITE FURNITURE CORP.DECISIONSTATEMENT OF THE CASEKARL H. BUSCHMANN, Administrative Law Judge: Thiscase arises upon a complaint issued on May 28, 1975, as226 NLRB No. 71 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDamended during the hearings, by the National Labor Rela-tions Board alleging that Starbnte Furniture Corp. had vio-latedSection8(a)(1) and (3) of the National Labor Rela-tionsAct, as amended, by (1) several acts and practiceswhich interfered with, restrained, and coerced its employ-ees inthe exercise of their rights under Section 7 of the Actand (2) by discriminatorily discharging an employee for hisunion activity. In its answer, filed on August 13, 1975, Re-spondent admitted all jurisdictional and certain other alle-gations in the complaint, but it denied all charges that ithad committed any unfair labor practices.The hearing on these charges was held in Bridgeport,Connecticut, on November 24 and 25 and December 2,1975. The General Counsel and Respondent were repre-sented by counsel and afforded full opportunity to adduceevidence, to call, to examine and cross-examine witnesses,to make oral argument, and to file briefs.Basedon the entire record in this case, including briefsof counsel and from my observation of thewitnesses, Imake the following findings of fact and conclusions of lawwith particular reference to the following issues: First,whether Respondent violated Section 8(a)(1) of the Act bythreatening its employees with discharge'if they joined theUnion, by granting wage increases and additional vacationdays to dissuade them from joining the Union, and bykeeping under surveillance the meetings of the Union. Sec-ond, whether Respondent violated the Act by dischargingan employee for his union assistance and support.FINDINGS OF FACTA. Summary of the Record EvidenceThe Respondent, Starbrite Furniture Corporation (Star-brite) is a Connecticut corporation with its principal placeof business located at 69 Jefferson Street, Stamford, Con-necticut, and admittedly an employer within the meaningof Section 2(6) and (7) of the National Labor RelationsAct. The Company is engaged in the manufacture of sum-mer furniture and children's or juvenile furniture.Starbrite's chief executive is Joseph Tandet. Additionalsupervisors of Respondent are Frank Rega, general fore-man;Mariano Parades, foreman; and William CrespoHerrera, also a foreman. All are admittedly agents of Star-brite, acting on its behalf, and supervisors thereof, withinthe meaning of Section 2(11) of the Act.The Union, Local 140, Bedding, Curtain & DraperyWorkers, United Furniture Workers of America, AFL-CIO, is the Charging Party and a labor organization withinthe meaning of Section 2(5) of the Act.The record shows that the Union began an organiza-tional campaign at Starbrite in January 1975 by involvingthree employees, Felix Rodriguez,William Baiz, andLesmes Caseres. On or about January 20, 1975, Caseresrequested the assistance of his foreman, Mariano Parades,in organizing the employees. Parades, however, warningthat the "boss" would sooner close the plant than permitthe Union, refused his cooperation. Nevertheless, WilliamBaiz and Lesmes Caseres received from the Union authori-zation cards and began to distribute them to their fellowemployees on January 29, 1975. Several employees showedthese, cards to Foremen Parades andHerrera inquiringwhether or not they should sign those cards.; At least oneemployee,William Baiz, similarly informed Frank Rega,the general foreman at Starbnte. Felix RodrigueztestifiedthatForeman Parades warned him that all those whosigned union cards would be fired. Rodriguez subsequentlyinquired from Foreman Herrera whether he would join theUnion. Herrera also remarked that those employees whosigned the cards would be fired.Nevertheless, on January 30, 1975, Caseres who had be-come the more active of the unionorganizers among theemployees continued to distributeunioncards during hislunch hour. He handed out a total of approximately 23cards. On the following day, January 31, 1975, Caseres re-ported for work as usualat 8 a.m.However, Frank Rega,the general foreman, refused to permit Caseres to punch infor work and suggested that Caseres takeleavefor a fewdays.When asked why, Rega replied that Caseres wasbreaking too many chairs during his work.Regafurtherremarked that he had tried to help Caseres andgiven himseveral raises, but that Caseres had turned against him. Atthat point Caseres attempted to remaininsidethe factoryto call the Union and to wait for his carpool ride back toNew York City. Rega, however, ordered him off the prem-ises.Caseres left the plant, waited for his ride, and distrib-uted additional union cards during the remainder of theday outside the plant.Following this episode on'February 3, 1975, ForemanParades spoke to several employees, including Ana Caban,Ramon Ortiz Huerta, William Baiz, and NormaHernan-dez, warning them not to get involved with the Union orthey would be laid off.,On February 6, 1975, Caseres returned to the plant topick up his paycheck. He looked for Rega but initiallycould find only Foreman Parades. Caseres thentestified asfollows, concerning his conversation with Parades:And I asked Mariano [Parades], "Am I coming backtowork?" He said, "No, I'm not coming back towork." Then I asked him, "Why was I fired really?"You know, because chairs get brokenall the time. I'mbreaking as many chairs as anybody else. Chairs getbroken all the time.So, he said that I was really fired because of theUnion.Following this conversation Caseres ultimatelymet Regaand told him that he was ready to return to work,since a"few days" had already passed and became a whole weekwithout work. Rega replied "no, that he didn't want [him]there no mote there was plenty of other people going."Thereupon Rega handed him the final paycheck.The record further shows that on February 6, 1975, sev-eral employees were laid off, among them Ramon OrtizHuerta. He testified that, a few days prior to February 6,Parades told him: "If you people continue that business ofthe Union what the oldman is goingto do is fire you alland close the factory." At noontime, on February 6 or 7,Parades distributed paychecks and layoff slipsto severalemployees and stated to Huerta: "You can take the Union STARBRITE FURNITURE CORP.now, you have the Union with you." The following week,when Huerta returned to pick up his paycheck and to re-turn his uniform, he asked Frank Rega when he could re-turn to work. Frank Rega merely replied: "You go aheadwith the Union."The record further contains two stipulations: One ofthem provides that Starbrite granted certain wage increasesand additional vacation days. More specifically, it is stipu-lated that Respondent had granted the following wage in-creases: January 19, 1973-10 cents; October 5, 1973-10cents;May 30, 1974-10 cents; and March 14, 1975-15cents.In addition, on March 14, 1975, the employer agreed torecognize Good Friday and Washington's Birthday as va-cation days.The second stipulation is in the form of an admission byRespondent that on two occasions it "kept under surveil-lance the meeting places, meetings and activities of theUnion, and the concerted activities of its employees."B. Analysis of the EvidenceAlleged threats:An analysis of the record evidence asbriefly summarized above clearly shows that Respondenthas made threats to its employees to the effect that theirunion support would result in their layoff and promptmanagement to close the plant. The consistent testimonyof employees Baiz, Rodriguez, Caban, Hernandez, andHuerta has convinced me that these threats were directlymade by Foremen Parades and Herrera. The record fur-ther discloses that these statements were not factual pre-dictions of economic necessities but unsupported threatsdirectly designed to dissuade the employees from support-ing the Union and to discourage the union drive. Indeed,Respondent had not even maintained in this proceedingthat the entry of the Union into the plant would entail anylayoffs or require the shutdown of the plant as a matter ofeconomic necessity. Rather, Respondent has simply deniedhaving made these statements to its employees. However,as already stated, I cannot credit these denials in- the faceof the consistent testimony to the contrary by at least fiveemployees.Respondent's unequivocal statements to its employeesthat they would be laid off if they continued to support theUnion and the unsubstantiated remarks to the employeesthat management would rather close the plant than to per-mit the Union are classic threats in violation of Section8(a)(1). This is further supported by Respondent's animusas evidenced in the discharge of Lesmes Caseres.Alleged unlawful discharge:Itwas Caseres' testimonythat,according to Foreman Parades, Caseres was dis-charged because of his union activity. Caseres also testifiedthat on the day of his discharge Rega's explanation for thesuggestion to take off a few days and not to punch in onthat day was that Caseres was breaking too many chairs.Respondent, however, contends that Caseres was dis-charged because he was caught smoking marijuana duringworking hours. Caseres freely' admitted to having smoked"pot" on a few occasions, but also testified that Respon-dent frequently tolerated the drinking of liquor during and509after working hours by its employees and foremen and thathis "pot" smoking incidents had happened some time past.More specifically, Caseres testified that he was first warned6 months and subsequently 3 months prior to his dischargeabout marijuana incidents; and he further admitted that hehad smoked "pot" 3 weeks before he was fired, but hedenied having used any drugs any time thereafter. At thispoint a credibility issue arises, since it was Respondent'stestimony that Caseres was caught 1 or 2 days prior to hisdischarge.The record contains an affidavit by Frank Rega whichstates that he, Rega, found Caseres "smoking `pot' in thewarehouse on Thursday, January 30, 1975." Yet Mr. Tan-det testified that he caught Caseres sometime on or aboutJanuary 28, 1975, coming out of a bathroom with the odorof marijuana, and that he related the incident to his generalforeman, Rega, who took it upon himself to fire Caseres. Inhis testimony, Mr. Tandet was unable to resolve the appar-ent conflict as to whether it was he or Rega who caughtCaseres or whether these were two separate incidents. Evenmore unreliable was the testimony of Frank Rega dealingwith this issue. For example, Rega first testified that hediscussed Caseres' discharge with his "boss," Mr. Tandet,between November 25, 1975, after the hearing adjournedand December 2, 1975, when it resumed. When informedthatMr. Tandet had denied having had any such discus-sion,Rega promptly changed his testimony. Reliance onkega's testimony is, therefore, impossible. Caseres' testi-mony on the other hand was direct, forthright, and credibleeven to the point of his candidly admitting the use of mari-juana. Obviously, the use of drugs on the job is a veryseriousmatter which under ordinary circumstances pro-vides a justifiable basis for the discharge of an employee,particularly under working requirements involved here.Employees such as Caseres are exposed to riveting ma-chines which if handled carelessly could endanger the op-erator of the machine, as well as his fellow employees atthe assembly line.The issue here, however, is not whether Caseres had useddrugs on the job which he admitted, nor whether it provid-ed a justifiable basis; the real issue is whether this conductwas the real basis for his discharge or whether it was amere pretext.After carefully weighing the conflicting testimony deal-ing with this issue, as well as Respondent's general lax atti-tude concerning the use of alcohol during and after work-ing hours, as described by Caseres and partially admittedby Tanc`let's testimony, I must conclude that Caseres' dis-charge was primarily motivated by his union activity. Thisconclusion is further supported by considering the time ele-ment. Caseres' peak activity of his union support, namelythe distribution of union cards, occurred on January 30,IP75. And on January 31, 1975, 1 day later, -Rega refusedto permit Caseres to punch in for work. The only testimonytying Caseres' use of marijuana to those dates was that ofFrank Rega whose testimony I found to be contradictoryand unreliable. Tandet's testimony was uncertain about theexact dates, indicating January 28 or thereabouts, as thelatest incident. However Caseres' frank and forthright tes-timony leads me to conclude that his latest "pot" smokingincident occurred 3 weeks prior to his discharge. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's argument that the discharge is obviouslynot union related, since it could have been accomplishedwith more subtlety by including Caseres with the generallayoffs on February 6, 1975, is not persuasive. His dis-charge was obviously intended to impress the other em-ployees with the consequences of an employee's activeunion support. In sum, I find that Caseres' discharge wasdiscriminatory and in violation of Section 8(a)(1) and (3) ofthe Act.Alleged unlawful surveillance:Turning now to the allega-tions in the complaint dealing with Respondent's acts ofsurveillance, it is Respondent's argument that its admissionthat on two occasions two supervisors sat in a truck severalhundred feet from one of the entrances where a union or-ganizational meeting was being held is not sufficient tofind a violation as a matter of law. Respondent argues thatno employee turned away from the meeting as a result ofthe truck's presence, that the two supervisors were notpresent for the duration of the entire meeting, and that topmanagement, Mr. Tandet, was unaware of the actions ofRega and Parades.The law is clear-surveillance of employees is unlawfulirrespective of whether the employees knew of it, and eventhough top management had not authorized the surveil-lance.N.L.R.B. v. Grower-Shipper Vegetable Association,122 F.2d 368, (C.A. 9, 1941);Bethlehem Steel Company v.N.L.R.B.,120 F.2d 641, (C.A.D.C., 1941).Intertype Compa-ny, A Division of Harris-Intertype Corporation, v. N.L.R.B.,371 F.2d 787, (C.A. 4, 1967). Moreover, the record indi-cates that Frank Rega, one of the parties who engaged inthe surveillance, was second-in-command at Starbnte and,therefore, part of top management. Finally, Respondent'ssuggestion that Rega and Parades were unaware of thestrict requirements of the law and that they engaged in theadmitted acts of surveillance out of ignorance of the lawhas long been recognized not to be an excuse. In sum, Ihave no difficulty in finding that Respondent violated Sec-tion 8(a)(1) of the Act by these acts of surveillance.Alleged unlawful grants of benefits:The final allegation ofviolation in the complaint deals with Respondent's grant ofwage increases and holidays. In this regard, the recordmerely indicates that a 10-cent raise was granted twice in1973 and once in 1974 and that on March 14, 1975, a 15-cent raise was given as well as two additional holidays.General Counsel has attempted to supply Respondent'smotive for the latest increase as being union related, byrelying on inferences and a ' pnor inconsistent pattern ofgranting such benefits.I find the proposed inferences to be farfetched consider-ing the paucity of the record on this issue. Moreover, I findMr. Tandet's explanation that pay raises in his companyare made once or twice a year, considering the economyand the general profit picture of the company, to be per-fectly plausible and convincing. Finally, General Counseladvances virtually no argument concerning the granting ofthe 2 vacation days. This leads me to conclude that he mayalso be convinced that these allegations have not been sus-tained.Accordingly, I find that these allegations in thecomplaint should be dismissed.CONCLUSIONS OF LAWRespondent, Starbrite Furniture Corporation, an em-ployer engaged in commerce in a business affecting com-merce within the purview of Section 2(6) and (7) of the Act,has violated Section 8 of the Act as follows:1.Respondent violated Section 8(a)(1) of the Act bythreatening its employees that they would be fired or laidoff if they supported the Union.2.Respondent violated Section 8(a)(1) of the Act bythreatening its employees that it would close the plant ifthe Union were admitted in the factory.3.Respondent violated Section 8(a)(1) and (3) of theAct by discharging its employee Lesmes Caseres becauseof his union support.4.Respondent violated Section 8(a)(1) of the Act by en-gaging in acts of surveillance of the employees' unionmeetings.-All other allegations of violations have not been sus-tained.THE REMEDYHaving found that Starbrite engaged in unfair laborpractices in violation of Section 8(a)(1) and (3) of the Act,I recommend that Respondent be ordered to cease anddesist from its unlawful practices. I further recommendthat Respondent be ordered to post an appropriate notice.In addition, I recommend that Lesmes Caseres be of-fered full and immediate reinstatement to his former or asubstantially equivalent position without loss of benefits orseniority, and that he be made whole for any loss of earn-ings suffered by him by reason of the discriminationagainst him, together with interest at the rate of 6 percentper annum, in accordance withIsisPlumbing & HeatingCo., 138 NLRB 716 (1962).Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act, I recommend the issuance of the followingrecommended:ORDER'Respondent, Starbrite Furniture Corp., Stamford, Con-necticut, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening its employees with layoff or discharge ifthey support the Union.(b)Threatening its employees with- the closing of theplant' because of the Union.(c) Interfering in any manner with employees' rights un-der Section 7 of the Act.1 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board thefindings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Boardand becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes STARBRITE FURNITURE CORP.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Offer Lesmes Caseres immediate and full reinstate-ment to his former job or, if that job is not available, tosubstantially equivalent employment; without prejudice tohis seniority or other rights or privileges and make himwhole for any loss of earnings he may have suffered as aresult of his discharge in the manner set forth in the sectionof this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records rele-vant and necessary to a determination of compliance withparagraph (a) above.(c)Post at its Stamford, Connecticut, place of business,copies of the attached notice marked "Appendix." 2 Copies511of said notice, on forms provided by the Regional Directorfor Region 2, after being duly signed by Respondent's rep-resentative, shall be posted by it immediately upon receiptthereof and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for Region 2, in wnt-mg, within 20 days from the date of this Order, what stepshave been taken to comply herewith.2 In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "